—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (Kitzes, J.), dated December 2, 1996, which denied their motion to compel arbitration.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendants’ contention, the Supreme Court did not err in denying their motion to compel arbitration since the moving papers failed to demonstrate the existence of a valid agreement to arbitrate (see, CPLR 7503 [a]). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.